Title: To James Madison from James Monroe, 27 September 1801
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Sepr. 27. 1801.
It has occurr’d to me it might possibly be of some use for me to give Mr. Livingston a letter to the consul Cambaceres. I was well acquainted with him, while in France, had much intercourse on publick business & he was often at my house. Still I am not aware it will produce any good effect; perhaps there may be an impropriety in my writing him. I send you a letter to him for mr. L., and submit it to the President & yrself to decide whether it shall be forwarded or returned to me; and if forwarded whether it be deliver’d to Mr. L. open or sealed. You will return me the letter to Mr. L with that to the consul, if the latter be returned.
It is probable the treaty is signd, but if it is not, I wod. by no means authorise Mr. L, to alter the state of things, or make any concession not made by the former admn. Nor wod. I propose any thing in case of difficulty with the French govt. which might possibly have an irritating effect. While you rest on the ground on which you found the affr., you have nothing to apprehend. But as soon as you shift it you take on you a responsibility, you are not bound to take, & for which there is no necessity. You are not called on to be over earnest or precipitate in the business. A mere adjustment, or conclusion of what seemed brot. to a point, is a thing which ought to follow of course. If it does not, while you seek it with good faith, the responsibility rests elsewhere not on our admn. If the French govt. holds back, it must have a motive for it. I can concieve but two; either that it wishes a rupture with us, or is disgusted with something that has occurr’d. The first I think improbable, because, it lately shewed an earnest zeal to accomodate the difference, not to mention other reasons that are obvious. The second may have happen’d by the employmt. by the present admn., of the agents of the former one, to open a communication with it. But this is a wound wh. admits an easy & a simple cure; the removal of those agents & the substitution of a proper organ of the admn. does it at once. I am more confirmed by reflection in the opinion that the reserve of the French govt. is attributable to that cause, and to no selfish motive relative to the present state of things in the north. There was always much more of sentiment than interest discernible in the measures of that govt. towards us, & am persuaded that it still is the case. If I am right in my conjecture, friendly explanations of the kind suggested in the enclosed letter will contribute more to put things right, (being urged by Mr. L:) than any sacrifices of principle relative to neutral rights, or other concession, you cod. venture to make. I wod. rather proceed on the idea that the thing was done, and instruct Mr. L. to express equal surprise & concern, shod. it be delayed after his arrival. It is not a case in which the Executive shod. anticipate a negotiation. It stands on higher ground in France, as I presume; Its credit there, when Mr. L. arrives will carry it through at once. But if the French govt. is still reserved, a like reserve for a while believing it to be an affr. of sentiment, will produce the best effect. I doubt whether that govt. wod. sacrifice the principle in question notwithstanding the change to the north, tho’ we proposed it. Be assured we have lost much, shod. we be driven to the necessity of negotiation on this occasion. If France seriously avoids a compromise with us, I shod. think there was cause to suspect an approaching peace between her and Engld., and some understanding with respect to us between those powers. If Boniparte is a modern Cæsar, nothing is more probable than such an understanding; but I do not consider him in that light, and therefore do not seriously fear such an arrang’ment. We cannot however be too suspicious or vigilant.
A few days after you left us Dr. Bache spoke to me on the affr. on wh. we conferr’d. I went directly to the point; counted his claims on the present admn. wh. was also personally friendly to him, but ad[d]ed there was I presumed one obstacle to his advancment by it, the want of proof that he was capable of close and laborious attention to business. To bestow an office on him while that was wanting wod. be an act of favoritism wh. the admn. cod. not venture to bestow even on the Gd. son of Dr. Franklin. I told him if he did not command a station of some respectability in our country, it wod. be owing to himself. That he might consider himself the author of the ruin of fair prospects, and of the fortune of his children. He was extremely affected & shed tears most abundantly. I stated he ought not to press an immediate decision from the admn., but to behave well on his farm, work hard, and expect attention in the course of a year as the reward of some merit. He seemed to give into this idea. I gave no hint that I ever heard of his views before. They are moderate, not extending beyond some thing in the post office, of the kind we mentioned, for wh. he is fully adequate. I gave Mr. Jones a letter for you from Captn. Grub, or Mr. Grub & one from Mr. Mitchell; the former is established at L’Orient where he is married; he is an american of good character. The latter is from Phila. also a very respectable citizen. Where is Mr. Purviance? I hope you and lady are arrived in health at Washington. Yr. friend.
Jas. Monroe
 

   RC (NjP: Crane Collection).


   See Monroe to Cambacérès, 26 Sept. 1801 (NN: Monroe Papers). Jean-Jacques-Régis de Cambacérès was second consul of the French republic and de facto minister of justice under Napoleon. Monroe had become friendly with him while serving as American minister in Paris from 1794 to 1797 (Owen Connelly et al., eds., Historical Dictionary of Napoleonic France, 1799–1815 [Westport, Conn., 1984], pp. 94–95; Ammon, James Monroe, p. 215).



   The shift in power following the murder of Czar Paul I on 24 Mar. and the British victory at the Battle of Copenhagen on 2 Apr. had rendered ineffective the recently revived League of Armed Neutrality and led to a stronger enforcement in the Baltic of Great Britain’s Continental blockade (G. J. Marcus, The Age of Nelson: The Royal Navy, 1793–1815 [New York, 1971], p. 191).


   See JM to Jefferson, 27 Aug. 1801, n. 1.


   Probably Monroe’s uncle Joseph Jones.


   The letters have not been found, but they appear to have been applications for preferment. James Grubb had written Monroe from Paris on 18 June 1801 requesting his support for appointment to a diplomatic post in France. Philadelphian John Mitchell was nominated vice commercial agent at Le Havre by Jefferson in 1803 (James Grubb to James Monroe, 18 June 1801 [DLC: Monroe Papers]; John Mitchell to Jefferson, 9 and 21 May 1803 [DNA: RG 59, LAR, 1801–9]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:459).


   John Henry Purviance had been Monroe’s secretary in France. Monroe later sought a governmental appointment for him (Ammon, James Monroe, pp. 143, 196; Monroe to Jefferson, 17 Nov. 1801, Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe (7 vols.; New York and London, 1898–1903)., 3:301–2; Monroe to JM, 17 Nov. 1801 and 14 Jan. 1802; see also JM to Monroe, 8 Jan. 1802, n. 2).

